              Case 2:20-cv-00064-RSL Document 31 Filed 05/29/20 Page 1 of 2




 1
 2
 3
 4
 5
 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8   _______________________________________
                                            )
 9   ADNAND RATHOD, et al.,                 )
                                            )                No. C20-0064RSL
10                         Plaintiffs,      )
                v.                          )
11                                          )                ORDER GRANTING DEFENDANTS’
     PROVIDENCE HEALTH & SERVICES,          )                MOTION TO CONSOLIDATE
12   d/b/a PROVIDENCE REGIONAL MEDICAL )
     CENTER and/or PROVIDENCE HOSPITAL )
13   OF EVERETT, et al.,                    )
                                            )
14                         Defendants.      )
     _______________________________________)
15
16          This matter comes before the Court on the United States’ “Motion to Consolidate Related
17   Cases” (Dkt. # 27) in which the other defendants join (Dkt. # 28 and # 29). Although the motion
18   was filed only in this cause number, the parties in the related case, C20-0394RSL, are
19   represented here and/or have notice of the motion. Plaintiffs do not oppose the motion (Dkt.
20   # 30). The Court therefore finds that consolidation is appropriate under Fed. R. Civ. P. 42(a).
21
22          For all of the foregoing reasons, the motion to consolidate is GRANTED. It is hereby
23   ORDERED that Rathod v. Providence Health & Services, Case No. C20-0064RSL, and Rathod
24   v. Providence Health & Services, Case No. C20-0394RSL, are consolidated for all purposes. All
25   documents filed in the future regarding these matters shall be filed under cause number C20-
26
     ORDER GRANTING AMERICA RIOS’
     MOTION FOR CONSOLIDATION - 1
             Case 2:20-cv-00064-RSL Document 31 Filed 05/29/20 Page 2 of 2




     0064RSL and bear the caption:
 1
     _______________________________________
 2                                          )
     ADNAND RATHOD, et al.,                 )               No. C20-0064RSL
 3                                          )
                           Plaintiffs,      )
 4              v.                          )
                                            )
 5   PROVIDENCE HEALTH AND SERVICES )
     d/b/a PROVIDENCE REGIONAL MEDICAL )
 6   CENTER and/or PROVIDENCE HOSPITAL )
     OF EVERETT, et al.,                    )
 7                                          )
                           Defendants.      )
 8   _______________________________________)
 9
     The Clerk of Court is directed to close cause number C20-0394RSL.
10
           Plaintiffs shall file a consolidated amended complaint within twenty-one days of the date
11
     of this Order. Following amendment, the case management deadlines established in C20-
12
     0064RSL at Dkt. # 20 shall govern the consolidated action.
13
14
           Dated this 29th day of May, 2020.
15
16                                             A
                                               Robert S. Lasnik
17                                             United States District Judge
18
19
20
21
22
23
24
25
26
     ORDER GRANTING AMERICA RIOS’
     MOTION FOR CONSOLIDATION - 2
